F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                               FEB 6 2002
                             TENTH CIRCUIT
                                                          PATRICK FISHER
                                                                   Clerk

DARRELL BAXTER,
           Plaintiff - Appellant,              No. 01-2142
v.                                     (D.C. No. CIV-01-146-BB/DJS)
JOE WILLIAMS, Warden, Lea County             (D. New Mexico)
Correctional Facility; LAWRENCE
TAFOYA, Warden, Southern New
Mexico Correctional Facility; AL
PARKE, Former Warden, Lea County
Correctional Facility; JOHN DOE,
also known as Mr. O’Rourke, former
Associate Warden, Lea County
Correctional Facility; JOHN DOE,
also known as Mr. Bravo, Former
Associate Warden, Lea County
Correctional Facility; WAYNE
CALABRESE, President, Wackenhut
Corrections Corporation; JOHN DOE,
Head of Security, Lea County
Correctional Facility, also known as
Major Mitton; WACKENHUT
CORRECTIONS CORPORATION;
LEA COUNTY CORRECTIONAL
FACILITY; LEA COUNTY, New
Mexico; LEA COUNTY
COMMISSIONERS; KEN BATSON,
Chairman, Lea County
Commissioners; GARY JOHNSON,
Governor, State of New Mexico;
ROBERT PERRY, Secretary of
Corrections; NEW MEXICO
CORRECTIONS DEPARTMENT, all
in their individual and official
capacities,
           Defendants - Appellees.
                           ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Mr. Baxter appeals the District of New Mexico Court’s Partial Final

Judgment and Order of Dismissal which dismissed the majority of his § 1983

claims. Mr. Baxter claims Defendants violated his constitutional rights in a

variety of ways including illegally incarcerating him in a private prison, violating

various state laws, and subjecting Mr. Baxter to constitutionally inadequate

conditions of confinement such as inadequate access to a legal library.

      We could add little to the well-reasoned district court opinion. In

dismissing Mr. Baxter’s claims, the district correctly cites long-standing



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
precedence which mandates a dismissal of Mr. Baxter’s claims. After a thorough

review of Mr. Baxter’s brief and the record on appeal, we affirm the district

court’s decision based on the grounds set forth in its opinion. 1 We remind

Appellant that he is obligated to continue making partial payments towards the

filing fee until the entire fee has been paid.

      AFFIRMED.

                                                 ENTERED FOR THE COURT



                                                 Monroe G. McKay
                                                 Circuit Judge




      Mr. Baxter’s motion for issuance of a certificate of appealability is denied
      1

as moot as a certificate of appealability is unnecessary in a § 1983 action.

                                          -3-